Title: To James Madison from Thomas Newton, 15 July 1806
From: Newton, Thomas
To: Madison, James



Sir
Collrs. Office, Norfolk July 15 1806

One of the vessels you mentioned as equipping to Cruise against the Brittish trade, has left Hampton, & gone to Suffolk with a pretence to obtain papers there, which cannot be done.  I am inform’d that four carriages guns have been put on board her, without Carriages wch in my opinion cannot be deem’d balast, & can be easily placed in such a situation, that they may be mounted at Sea.  strong suspicions are entertaind, that this vessel is intended for warlike purposes, as their movements indicate; our Atty. for the U. S in this State, living in Richmond, that it is several days before I can obtain his advice on Subjects of this kind, & I am not allowed Counsel here, that I am at a loss how to act, in many instances.  I shall therefore be obliged for yr opinion; I took Mr. Hays opinion (he being here) at the time yr letter with the Brittish Envoys information arived; he was of opinion then that the proofs were not strong enough, for a seizure, but her taking guns on board since tho. not fully equipped, may be sufficient cause wch I should be glad to be informed off.  my own opinion is that the information recd from the Brittish envoy, is correct as it is publickly Talked off, that She is bound to St. Augstine & I have heard that those who are supposed to be concernd in her, are to go there also.  I will thank you for yr opinionn as soon as possible, & am with the greatest respect yr Obt. Servt.

Thos Newton Collr.


The price of Rice is so low that I have not sold that you directed being only 4 $ %p% Ct.  The Consul for Tripoly (Dr. Davis) is now fitting out here.  if you think proper it might be sent by him.

